Citation Nr: 0702051	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coccydynia.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.

5.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a right foot 
disability, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from August and December 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded noncompensable service connection for hearing loss in 
the left ear, denied service connection for hearing loss in 
the right ear, a back disorder, and a gastrointestinal 
disorder, denied an increased rating for a right foot 
disability, and increased the disability rating for the 
veteran's left knee from 0 to 10 percent disabling, effective 
March 29, 2004.  

The issues of entitlement to service connection for 
coccydynia and an increased rating for a right foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a coccydynia was 
previously denied in an October 1997 rating decision; the 
veteran did not appeal the decision.

2.  Evidence received since the October 1997 rating decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for coccydynia.

3.  The veteran does not have a current diagnosis of a back 
disorder.

4.  The veteran's gastrointestinal disorder is unrelated to 
his period of service or to any aspect thereof.

5.  Since March 29, 2004, the effective date of service 
connection, the veteran's hearing loss in the left ear has 
been manifested by auditory acuity level I.  The hearing loss 
in his right ear is not considered a disability by VA 
standards and is not service-connected.

6.  The veteran's left knee disability is manifested by 
subjective complaints of popping, and objective findings of 
extension to 0 degrees, flexion to 140 degrees with 
"locking" pain, and tenderness to palpation.  There is no 
clinical evidence of dislocation or effusion.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied service 
connection for coccydynia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for coccydynia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 
(2006).

3.  A claimed back disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

5.  The criteria for an initial compensable rating for 
hearing loss in the left ear have not been met since March 
29, 2004, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.87, 
Tables VI, VII, Diagnostic Code (DC) 6100 (2005).  

6.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an October 1997 rating decision, the RO denied the 
veteran's claim for service connection for coccydynia.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the October 1997 decision 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection for 
coccydynia may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in March 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records.  
The RO found that there was no current evidence of 
coccydynia, or tailbone pain, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in March 2004.  The Board finds that the evidence 
received since the last final decision in October 1997 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes lay statements submitted by 
the veteran's spouse and his mother, which describe the 
veteran's complaints of constant pain in his tailbone that 
has persisted since service.  The veteran's spouse and mother 
are competent to testify that the veteran experiences pain 
because the veteran's pain is capable of lay observation.  
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence 
is competent to establish features or symptoms of injury or 
illness).  Thus, although the veteran's spouse and mother are 
not competent to attribute the veteran's tailbone complaints 
to any event or incident of his military service, the Board 
finds that these lay statements attesting to his pain 
constitute evidence that is both new and material, as it 
demonstrates the existence of a current tailbone-related 
problem.  At the time of the October 1997 denial, the 
evidence did not show the presence of any tailbone disorder.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for coccydynia 
is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis and peptic 
ulcers, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 
2006)).  Under 38 C.F.R. § 3.310, secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service."  Watson v. Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Back Condition

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, the Board finds 
no evidence of current disability of the back, such that the 
claim for service connection must be denied.  Specifically, 
neither the veteran's service medical records nor post-
service medical records demonstrate complaints of or 
treatment for back problems.  Absent evidence of current 
disability, service connection for a back condition is not 
warranted.

The Board has considered the veteran's claim that he has a 
back disorder related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a back condition, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Gastrointestinal Disorder

The veteran's service medical records contain a single 
reference to stomach-related complaints.  In January 1996, 
the veteran presented to sick call with complaints of an 
upset stomach, vomiting, and diarrhea for the past 24 hours.  
Physical examination revealed a non-tender abdomen without 
rebound or referred tenderness.  The assessment was 
gastroenteritis.  He was prescribed bed rest for 24 hours.  
On follow-up 24 hours later, the veteran reported that he was 
asymptomatic and ready for full duty.  On examination in 
August 1997, prior to his separation from service, the 
veteran did not report a history of frequent indigestion, or 
stomach, liver, or intestinal trouble.  On physical 
examination, no abnormalities of the abdomen or viscera were 
found.  As the veteran had no gastrointestinal complaints on 
separation from service, and no abnormalities were found, the 
Board finds that chronicity of a gastrointestinal disorder in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
gastrointestinal disorder.  38 C.F.R. § 3.303(b).  Here, the 
only evidence regarding the veteran's gastrointestinal 
complaints is an October 2005 statement from the veteran's 
mother.  In this letter, the veteran's mother states that the 
veteran has stomach problems which she attributes to stress 
associated with his constant pain.  The veteran's mother is 
competent to testify that the veteran experiences stomach 
problems because the veteran's stomach problems are capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (lay evidence is competent to establish features or 
symptoms of injury or illness).  Thus, there is current 
evidence demonstrating that the veteran has stomach problems.  
The pertinent question, then, is whether these complaints are 
related to his period of active service.

First, with regard to the veteran's mother's assertion that 
his gastrointestinal problems are related to stress 
associated with his painful service-connected left knee and 
right foot disabilities, there is no evidence in the claims 
folder that the veteran's gastrointestinal problems are 
related to stress.  Even if there was, however, the veteran 
is not service-connected for any stress-related disorders.  
Secondary service connection presupposes the existence of an 
established service-connected disability.  See 38 C.F.R. 
§ 3.310.  As the veteran has not been service-connected for a 
stress-related disorder, service connection on a secondary 
basis is not warranted.  

With regard to the veteran's mother's assertion that his 
gastrointestinal disorder is otherwise related to his period 
of active service, while she is competent to testify that the 
veteran experiences stomach problems, as a layperson without 
ostensible medical experience, she is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain, 11 Vet. App. at 127.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Similarly, the Board has considered the veteran's assertions 
that his gastrointestinal problems are related to his 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain, 11 Vet. 
App. at 127.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences.  Layno, 
6 Vet. App. at 465.  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker, 10 Vet. App. at 74.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
gastrointestinal complaints.   Thus, service connection for a 
gastrointestinal disorder is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a 
gastrointestinal disorder must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for the hearing loss in his left ear on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
entitlement to compensation had already been established for 
the left knee, and an increase in the disability rating is 
now at issue, the present level of disability is of primary 
concern.

A.  Hearing Loss in the Left Ear

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2006).  In this case, the veteran's right ear is 
not service-connected.  Therefore, his right ear will be 
assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the left ear do not meet the criteria for 
such alternate rating, and thus his left ear hearing loss 
will only be rated by the usual method.  

The veteran underwent audiological examination in October 
2004.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
5
10
15
45

The averages were 9 in the right ear and 19 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.  

Because the veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§ 4.85(f).  For the left ear, the average pure tone threshold 
of 19 decibels, along with a speech discrimination of 96 
percent warrants a designation of Roman Numeral I under Table 
VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, 
where the right ear is Roman Numeral I, and the left ear is 
Roman Numeral I, the appropriate rating is 0 percent under DC 
(DC) 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the October 2004 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 50.

B.  Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's knee disability has been rated 10 percent 
disabling under DC 5260 (limitation of flexion of the leg).  
Diagnostic codes 5261 (limitation of extension of the leg) 
and 5258 (dislocation of semilunar cartilage) are also 
applicable in this instance.

Diagnostic Codes 5003, 5010, 5256 (ankylosis of the knee), 
5257 (other impairment of the knee), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, on examination in July 2004 there was no 
evidence of instability, ankylosis or impairment of the tibia 
and fibula.  X-ray examination did not demonstrate arthritis.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

There are no post-service treatment records related to the 
veteran's left knee.  However, the veteran underwent 
examination conducted on behalf of VA in July 2004.  Testing 
at that time revealed a range of motion from 0 to 140 
degrees, with pain.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
examination in July 2004, the veteran's left knee had 
extension to 0 degrees, or full extension.  Full extension 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
left knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Full flexion to 
140 degrees does not warrant a rating higher than 10 percent 
under DC 5260.

The Board now turns to the final applicable diagnostic code, 
DC 5258.  On examination in July 2004, the veteran complained 
of popping of the left knee occurring as often as three times 
per week, and pain.  Physical examination of the left knee 
revealed "locking" pain and lateral joint line tenderness.  
X-ray examination did not show joint effusion or osseous 
abnormality.  Because the examiner described the veteran's 
left knee as being manifested by "locking" pain, the Board 
finds that DC 5258, which pertains to dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, is applicable.  Under this 
diagnostic code, a single maximum rating of 20 percent is 
warranted where there are frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 
5258.  Despite the examiner's finding that the veteran's knee 
was manifested by "locking" pain, however, the Board finds 
that the veteran is not entitled to an increased rating of 20 
percent under this diagnostic code because there is no 
evidence of dislocation or effusion into the joint, and, 
moreover, the veteran did not complain of frequent episodes 
of locking.

The veteran is in receipt of a 10 percent rating under DC 
5260.  Pursuant to General Counsel Precedent Opinion 
VAOPGCPREC 9-2004, the veteran is also entitled to a separate 
rating under DC 5261 if he meets the criteria for a 
compensable rating under that diagnostic code.  VAOPGCPREC 9-
2004 (September 17, 2004).  However, as has been determined, 
the veteran is not entitled to a compensable rating under DC 
5261.  Thus, General Counsel Precedent Opinion VAOPGCPREC 9-
2004 is not applicable in this case.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination in July 2004, the 
veteran demonstrated full extension and flexion and the 
examiner stated that the veteran's range of motion was not 
limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  The veteran contends that his left 
knee disability flares up with prolonged walking or standing.  
However, even if the veteran does experience occasional 
flare-up of his left knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 202.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
for an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; and rating 
decisions in August and December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2004 and June 2005 statements of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim 
for an increased rating for a left knee disability.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

The claim for service connection for coccydynia is reopened.  
To that extent only, the appeal is allowed.

Service connection for a back disorder is denied.

Service connection for a gastrointestinal disorder is denied.

An initial compensable rating for hearing loss in the left 
ear is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for coccydynia and 
increased rating for the right foot disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Service 
medical records dated in May 1997 show that the veteran 
complained of coccyx pain that had persisted for 10 months, 
and had worsened following surgery on his left knee.  The 
treatment record notes that the veteran had undergone four 
spinal taps, in April 1994, January and June of 1996, and in 
February 1997.  Physical examination revealed tenderness to 
palpation over the dorsal and infra coccyx.  The assessment 
was coccygeal pain of unknown etiology, possibly secondary to 
spinal procedures.  Subsequent treatment records demonstrate 
impressions of coccydynia.  Treatment records in June 1997 
show that the veteran continued to intermittently experience 
pain in his coccyx.  The impression at that time was 
resolving coccydynia.  Because the veteran's service medical 
records demonstrate treatment for a condition assessed as 
coccydynia, and post-service evidence indicates that the 
veteran has continued to experience tailbone pain, the Board 
finds that a remand for an examination and etiological 
opinion are necessary in order to decide the merits of his 
claim.

The Board also finds that a remand for an examination is 
necessary with respect to the veteran's claim for an 
increased rating for his right foot disability.  The veteran 
underwent examination conducted on behalf of VA in July 2004.  
At the time of the examination, the veteran complained of 
pain, weakness, swelling, stiffness, and easy fatigueability 
of his right foot.  The report of examination indicates that 
physical examination revealed tenderness of the right foot.  
Physical examination of the left foot revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  Pes 
planus was not present.  He did not have any limitations with 
standing or walking.  He required arch supports that did not 
relieve his pain or other symptoms.  Other findings included 
positive tinel's sign over the dorsal of the left foot and 
positive tenderness over the plantar fascia.  X-ray 
examination revealed no fractures or osseous abnormalities.  
As the examiner reported both that examination of the left 
foot revealed no tenderness and that the left foot was 
positive for tenderness over the plantar fascia, it is 
unclear to the Board to which foot the reported 
symptomatology may be attributed.  In order to properly 
evaluate the veteran's claim for an increased rating, an 
additional examination, which clearly attributes the 
symptomatology associated with the veteran's right foot 
disability, must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination in order to 
ascertain the nature and etiology of 
the veteran's complaints of tailbone 
pain.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and the examiner should 
indicate that the file has been 
reviewed in the report of examination.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's tailbone 
pain is causally or etiologically 
related to his period of active 
service, including his in-service 
complaints of coccygeal pain.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.  Schedule the veteran for a 
podiatric examination for the purpose 
of ascertaining the current level of 
severity of the veteran's right foot 
disability.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
consultations must be performed.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The examiner should comment 
as to the severity of any neurological 
impairment of the right foot, and the 
extent of functional limitation as a 
result of prolonged use.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for coccydynia and 
for an increased rating for a right 
foot disability.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


